TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 30, 2021



                                     NO. 03-20-00531-CV


                                M. D., Jr. and C. A., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
      REVERSED AND REMANDED IN PART – OPINION BY JUSTICE KELLY




This is an appeal from the order of termination signed by the associate judge on February 5,

2020, and adopted by the district court on October 23, 2020. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in that portion of the

trial court’s order appointing Texas Department of Family and Protective Services as A.A.’s

managing conservator. Therefore the Court affirms that portion of the trial court’s order. The

Court further holds that there was reversible error in that portion of the trial court’s order that

terminated M.D., Jr.’s and C.A.’s parental rights to A.A. on statutory grounds. Therefore, the

Court reverses that portion of the trial court’s order terminating M.D., Jr.’s parental rights,

renders judgment deleting the portions of the order regarding statutory subsections (E) and (N) as

to M.D., Jr., and remands for a new trial as to whether termination of his parental rights is
warranted under statutory subsection (O). The Court further reverses that portion of the trial

court’s order terminating C.A.’s parental rights, renders judgment deleting the portion of the

order regarding statutory subsection (N) as to C.A., and remands the case for a new trial as to

whether termination of her parental rights is warranted under statutory subsections (E) and (O).

We instruct the trial court to commence the trial no later than 180 days after the mandate is

issued by this Court. The Texas Department of Family and Protective Services shall pay the

costs of this appeal, both in this Court and in the court below.